Citation Nr: 0900844	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  03-12 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of 
Persian Gulf War Syndrome with exposure to toxins to include 
Sarin and Cyclosarin.

3.  Entitlement to an initial rating in excess of 70 percent 
for a depressive disorder, also diagnosed as a dysthymic 
disorder, and a mood and anxiety disorder.

4.  Entitlement to an initial rating in excess of 10 percent 
for fibromyalgia. 

5.  Entitlement to an initial rating in excess of 10 percent 
for chronic fatigue. 


REPRESENTATION

Appellant represented by:	M. C. Trivette, Agent


WITNESSES AT HEARINGS ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to June 
1982 and from November 1990 to July 1991, to include service 
in Saudi Arabia.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The veteran and her husband appeared at a hearing before a 
Veterans Law Judge in Washington, D.C., in April 2006.  At 
that time testimony was taken on the issues listed on the 
title page.  Testimony was also taken as to the merits of 
additional issues.  Subsequently, a question concerning 
timeliness of the substantive appeal for the additional 
issues was raised.  The veteran was provided a letter from 
the Board concerning this matter and a Travel Board hearing 
was requested.  The second hearing was held in March 2007, 
where testimony was again taken on the issues listed on the 
title page, as well as the timeliness of the appeal for other 
issues.  A transcript of both hearings is contained in the 
claims folder. 

An August 2007 Board decision remanded the issues listed on 
the title page and addressed the timeliness of the appeal of 
the remaining issues.  The requested development has been 
completed, and these issues have been returned to the Board 
for further review.  Both the Veterans Law Judge who 
conducted the April 2006 hearing as well as the Veterans Law 
Judge who heard the March 2007 testimony will be involved in 
the current decision.  

After the development requested by the August 2007 Board 
decision was completed, the veteran's claims were 
readjudicated.  Consequently, the evaluation for the 
veteran's service connected dysthymic disorder was increased 
from 10 percent to 70 percent for the appeal period.  
However, a veteran is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, as the evaluation of the veteran's dysthymic 
disorder remains less than 100 percent, her claim remains on 
appeal. 


FINDINGS OF FACT

1.  The symptoms which the veteran believes are caused by her 
PTSD are evaluated as part of her service connected dysthymia 
and there is no remaining case or controversy pertaining to 
the veteran's claim for service connection for PTSD. 

2.  The veteran does not have a disability due to an 
undiagnosed illness, and service connection has already been 
established for all disabilities attributable to service in 
the Persian Gulf region, including those due to sarin and 
cylcosarin gas exposure.  No additional residual disability 
has been shown.

3.  The evidence is completely negative for gross impairment 
in thought process or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting herself or others; intermittent inability 
to perform activities of daily living to include maintenance 
of minimal personal hygiene; disorientation to time or place; 
or memory loss for names of close relatives, own occupation 
or own name as a result of the veteran's service connected 
psychiatric disabilities.  

4.  The veteran's fibromyalgia produces symptoms that are 
near constant, and that are refractory to therapy. 

5.  The veteran's chronic fatigue requires continuous 
medication for control, but is not productive of any periods 
of incapacitation in which bed rest has been ordered by a 
physician. 


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for PTSD 
is dismissed as the benefit requested has been granted.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304(f) (2008). 

2.  Entitlement to service connection for residuals of 
Persian Gulf War Syndrome with exposure to toxins to include 
Sarin and Cyclosarin is denied as any residuals attributed to 
the pathology are already service connected.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.317 (2008). 

3.  The criteria for entitlement to an initial rating in 
excess of 70 percent for a depressive disorder, also 
diagnosed as a dysthymic disorder, and a mood and anxiety 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Code 9434 (2008). 

4.  The criteria for an initial 40 percent evaluation for 
fibromyalgia have been met; the criteria for an evaluation in 
excess of 40 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Code 5025 
(2008). 

5.  The criteria for an initial evaluation in excess of 10 
percent for chronic fatigue have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.88b, Code 
6354 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the veteran was provided with VCAA notice by 
letter in December 2001.  This letter told the veteran what 
evidence was needed to substantiate her claims for service 
connection.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with her authorization VA would 
obtain private medical records on her behalf or she could 
submit the records.  

As for the rest of the required notification, the Board notes 
that veteran status has been established, and is not at 
issue.  The veteran has been provided with notification 
pertaining to the assignment of effective dates and 
percentage evaluations under rating codes, most recently in a 
September 2007 letter.  As the notices came after the initial 
adjudication of the claim, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the 
originating agency's readjudication of the claims after 
proper VCAA notice was provided and all pertinent evidence 
was received.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

As for the claims for higher initial evaluations, they all 
involve appeals of the initial evaluation assigned.  The 
courts have held that once service connection is granted the 
claim is substantiated, and additional VCAA notice is not 
required.  It follows that any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is required, and the duty to 
notify has been met for all issues on appeal. 

The Board further finds that the duty to assist has also been 
met for all remaining issues.  All VA treatment records have 
been obtained, as have all private records identified by the 
veteran.  She has been afforded VA examinations for all of 
her disabilities, and pertinent opinions have been obtained.  
The veteran was provided with an opportunity to give 
additional stressor information pertaining to her claimed 
PTSD so that these events could be verified.  She has also 
testified at two hearings, and transcripts of these hearings 
are contained in the claims folder.  The Board concludes that 
the duty to assist has been fulfilled, and the Board may 
proceed with adjudication of the veteran's appeals. 

Service Connection

The veteran contends that she has developed PTSD as a result 
of stressful events during her service in the Persian Gulf 
region.  Furthermore, she argues that she was exposed to 
toxins such as Sarin gas during the war, which she believes 
has adversely affected her health.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn 
v. West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Hickson, 12 Vet. App. 
at 253 (lay evidence of in-service incurrence sufficient in 
some circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  



PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f). 

In the August 2007 Board decision and remand, it was noted 
that the veteran's service connected dysthymic disability and 
her claimed PTSD were evaluated under the same criteria, 
which was the General Rating Formula for Mental Disorders 
found at 38 C.F.R. § 4.130.  The dysthymic disorder had 
previously been characterized as an anxiety and mood 
disorder.  It was further noted that unless the 
symptomatology produced by a diagnosis of PTSD could be 
differentiated from that of the dysthymic disorder, then all 
of the veteran's symptoms regardless of whether or not they 
were attributable to PTSD or a dysthymic disorder would be 
considered in the evaluation of her disability.  

Consequently, the remand directed the Appeals Management 
Center (AMC) to contact the veteran and request if she was 
actually pursuing a claim for PTSD as a separate entity from 
her dysthymic disorder.  If the veteran was pursuing a claim 
for PTSD, she was to provide information regarding the 
stressors she believed led to the development of the PTSD.  
Finally, the veteran was to be afforded a VA psychiatric 
examination, and the examiner was to clarify which of the 
veteran's symptoms were not associated with her service 
connected disabilities and whether or not it was possible for 
these symptoms to be distinguished.  

The veteran was contacted by letter in September 2007 and 
asked to clarify whether or not she continued to desire 
entitlement to service connection for PTSD.  She was also 
asked to provide detailed information pertaining to the 
stressors she believed caused her PTSD.  Her only response 
was to send photocopies of VA treatment records that had 
previously been submitted and considered.  She did not 
include any information regarding her alleged stressors.  

The May 2008 VA psychiatric examination included an interview 
with the veteran and a review of her medical records.  Her 
alleged stressors were discussed.  The examiner opined that 
the veteran did not meet the criterion for PTSD at that time, 
but diagnosed a dysthymic disorder.  He did not attempt to 
differentiate between symptoms produced by the dysthymic 
disorder and PTSD, presumably because he did not believe the 
veteran had PTSD.  

At this point, the Board notes the Court has held that VA 
regulations require that unless the symptoms and/or degree of 
impairment due to a veteran's service-connected psychiatric 
disability, here a depressive disorder or dysthymia, can be 
distinguished from any other diagnosed psychiatric disorders, 
VA must consider all psychiatric symptoms in the adjudication 
of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

As a consequence, the September 2008 rating decision which 
increased the evaluation of the veteran's dysthymic disorder 
to the current 70 percent rating utilized all of the symptoms 
described in the May 2008 examination report.  In other 
words, the symptoms that the veteran believes are the result 
of PTSD were included in the 70 percent evaluation of her 
dysthymic disorder.  

Therefore, the Board finds that the veteran's claim has 
essentially been resolved in her favor, and that her claimed 
PTSD is included as part of her service connected dysthymic 
disorder.  There remain no allegations of error of fact or 
law for appellate consideration.  In essence, a "case or 
controversy" involving a pending adverse determination that 
the veteran has taken exception to does not currently exist.  
See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting 
Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  
Accordingly, the Board is without jurisdiction to review the 
issue on appeal and, therefore, the claim is dismissed as the 
benefit sought has been granted.  38 U.S.C.A. § 7105 (West 
2002). 

Persian Gulf Syndrome Due to Sarin Gas Exposure

The veteran argues that her health has been adversely 
affected by exposure to sarin and cyclosarin during her 
deployment in the Persian Gulf. 

The VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  "Objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six month period will be 
considered chronic.  The six month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of this chapter for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317.  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of "qualifying 
chronic disability," a chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or any diagnosed illness 
that the Secretary determines, through September 30, 2011, 
warrants a presumption of service-connection.  38 U.S.C.A. 
§ 1117 (West 2002).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness include 
the following: (1) fatigue; (2) unexplained rashes or other 
dermatological signs or symptoms; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurological signs and symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the upper or lower respiratory system; (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; (12) abnormal weight 
loss; (13) menstrual disorders.  Id.

Initially, the Board notes that the veteran was previously 
seeking entitlement to service connection for several 
disabilities, including headaches, hypertension, and a 
respiratory disability, including as due to an undiagnosed 
illness.  However, the August 2007 Board decision determined 
that the denials of these claims were not appealed in a 
timely manner, and they were dismissed for lack of 
jurisdiction.  Therefore, they will not be revisited.  

Furthermore, the veteran contends that service connection for 
breast cancer is related to her Persian Gulf service, in 
particular exposure to sarin gas.  Entitlement to service 
connection for this disability was denied by the RO in a 
March 2004 rating decision.  The veteran submitted a notice 
of disagreement in May 2004, and a statement of the case was 
issued in September 2004.  However, the veteran did not 
submit a substantive appeal for this issue, and it is not 
before the Board.  See 38 C.F.R. § 20.200.  

Finally, the Board notes that entitlement to service 
connection for fibromyalgia, chronic fatigue, and irritable 
bowel syndrome has previously been established.  

The remaining symptom that the veteran believes is 
attributable to her Persian Gulf experiences and sarin gas 
exposure is apparently a disorder of the bones, which is 
believed to possibly be osteoporosis.  

The veteran was afforded a VA general examination in December 
1998.  She reported aches in her joints and the surrounding 
muscles, abdominal pain, and headaches.  The impression was 
that the veteran's complaints were consistent with Persian 
Gulf syndrome, and possible exposure to sarin and cyclosarin 
was noted.  

An additional VA examination of the veteran was conducted in 
May 2008.  The claims folder was reviewed in conjunction with 
the examination.  Her complaints were of chronic fatigue 
syndrome, and fibromyalgia.  The examiner reported that the 
veteran's symptoms included persistent fatigue, headaches, 
respiratory problems, irritable bowel syndrome, and pain all 
over.  All of these symptoms had been diagnosed as 
fibromyalgia and chronic fatigue syndrome.  The examiner 
opined that the veteran's conditions were fibromyalgia and 
chronic fatigue.  She had also been diagnosed with osteopenia 
by bone mineral density, but had previously been diagnosed 
with breast cancer and was on vitamin D supplementation.  The 
veteran did not have osteoporosis and there was no evidence 
of bone marrow disorder.  Furthermore, the veteran was also 
noted to be service connected for depression.  The examiner 
opined that her symptoms were attributable to these 
diagnoses.  The fibromyalgia and chronic fatigue were at 
least as likely as not related to some type of exposure in 
the Gulf War.  

The Board finds that entitlement to service connection for 
the residuals of Persian Gulf Syndrome to include exposure to 
sarin gas is not warranted.  The record shows that service 
connection has already been established for the disabilities 
attributable to such exposure.  The veteran has exhibited 
many of the signs and symptoms that may be attributable to an 
undiagnosed or chronic multisymptom illness, such as fatigue, 
headaches, muscle pain, joint pain, neuropsychological signs 
or symptoms, signs or symptoms involving the upper or lower 
respiratory system, sleep disturbances, and gastrointestinal 
signs or symptoms.  However, the May 2008 examiner attributed 
each of these symptoms to a diagnosable disability, and 
service connection has already been established for these 
disabilities.  Symptoms that are attributable to a 
diagnosable disability preclude entitlement to service 
connection for the manifestations of an undiagnosed 
disability.  Furthermore, the evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14  

The only symptom that was not attributed to a disability for 
which service connection has already been established is the 
osteopenia, and this was attributed to the veteran's 
nonservice connected breast cancer.  As the veteran does not 
have a chronic multisymptom disability that is the result of 
an undiagnosed illness, and as service connection has already 
been established for all disabilities that have developed as 
a result of her Persian Gulf service and sarin gas exposure, 
entitlement to service connection for the residuals of 
Persian Gulf Syndrome to include exposure to sarin gas is 
precluded.  

Increased Initial Evaluations

The veteran contends that the initial evaluations assigned to 
her service connected disabilities do not adequately reflect 
the level of impairment they produce.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for her disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Dysthymic Disorder

The veteran's dysthymic disorder is evaluated under the 
General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004)   

The current 70 percent evaluation is merited for occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Code 9434.  

A Vet Center psychological evaluation was conducted in 
January 2002.  The veteran had serious symptoms, including 
suicidal ideation and serious impairment in social and 
occupational functioning.  A January 2002 update noted 
depression, irritability, isolation, sleep disturbance, and 
attention and concentration problems.  

VA treatment records dated June 2002 include a Global 
Assessment of Functioning (GAF) score of 50.  

The evidence includes the report of a November 2002 VA 
examination.  The veteran presented with a flat affect and 
depressed mood.  She was free of psychomotor agitation.  The 
veteran reported occasional problems with her sleep.  She 
denied suicidal ideation or intent, but seemed to be 
describing passive suicidal thoughts.  Her mental pace was 
within normal limits.  Her speech was normal and she did not 
have a history of hallucinations or delusions.  The veteran's 
thought content was rational.  The clinical impression was 
depressive disorder, not otherwise specified.  Her estimated 
score on the GAF was 61.  

VA treatment records dated November 2004 state that the 
veteran reported a depressed mood nearly every day for most 
of the day.  She reported hyposomnia, feelings of 
worthlessness, a diminished capacity to concentrate and 
indecisiveness, and occasional thoughts of suicide and death.  
Her GAF was 45.  

At an April 2005 VA examination, the veteran described near 
constant depression since 1991.  The examiner believed that 
her 14 year history of chronic depression while maintaining 
gainful employment was consistent with a dysthymic disorder.  
The GAF was 60.  

February 2006 records show that the veteran was having 
problems adjusting to her new job at the Post Office.  Her 
symptoms included anxiety.  

January 2007 treatment records state that the veteran's 
adjustment to her job at the Post Office had been difficult.  
On examination, she was neatly and appropriately groomed.  
Her speech was fluent and relevant, and her activity level 
was normal.  Her mood was depressed and her affect was 
appropriate.  No abnormality of thought content was noted, 
and the veteran denied thoughts of suicidal or homicidal 
ideation.  Her insight was fair and her reliability was good.  
February 2007 records note similar findings, although the 
veteran's sleep was increasingly poor.  

October 2007 VA treatment records state that the veteran was 
appropriately groomed in her work uniform.  Her activity was 
normal, and her speech relevant.  The veteran's mood was 
depressed and her affect appropriate.  No abnormality of 
thought content was noted, and the veteran denied thoughts of 
suicidal or homicidal ideation.  The veteran's insight and 
judgment were good, and she was alert and oriented in all 
spheres.  The diagnoses were PTSD and recurrent major 
depression.  Her GAF score was 40.  

The veteran was afforded a VA psychiatric examination in May 
2008.  After an interview with the veteran and review of the 
claims folder, the examiner summarized that the veteran's 
psychosocial functioning was poor.  She used most of her 
internal resources to manage her full time work 
responsibilities but had little reserve for anything else.  
Her appearance was clean and neatly groomed.  Psychomotor 
activity and speech were unremarkable.  Her affect was blunt 
and depressed, and the veteran described her mood as anxious 
and irritable.  She did not have any hallucinations, 
inappropriate behavior, panic attacks, or homicidal 
ideations.  There were fleeting thoughts of suicide but never 
a plan or intent.  Impulse control was good.  There was 
markedly diminished interest in participation in significant 
activities.  She was employed on a full time basis as a mail 
carrier.  The diagnosis was a dysthymic disorder.  Her score 
on the GAF scale was 55.  

The Board finds that the criteria for a 100 percent 
evaluation for the veteran's dysthymic disorder have not been 
met.  The veteran has not displayed any evidence of gross 
impairment in thought process or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
intermittent inability to perform activities of daily living 
to include maintenance of minimal personal hygiene, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.  Although she 
has had suicidal ideations at times, she has never made any 
plans or attempts, and there is no evidence of a persistent 
danger of hurting herself or others.  

The veteran's GAF scores have ranged from a low of 40 to a 
high of 61 during this period.  

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 signifies serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 
C.F.R. §§ 4.125, 4.130 (2005).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).

As the veteran's most recent GAF score was 55, and as her 
scores have generally been in the 50s, the Board finds that 
these GAF scores are best represented by the 70 percent 
evaluation currently assigned.  In reaching this decision, 
the Board notes that the veteran has been able to maintain 
full time employment throughout her appeal, which precludes a 
finding of total occupational impairment or an inability to 
work.  Therefore, the veteran's symptoms do not meet the 
criteria for a 100 percent evaluation, and the preponderance 
of the evidence is against entitlement to an increased 
rating.  

Fibromyalgia

Fibromyalgia, with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms, is to be evaluated as follows:

For symptoms that are constant, or nearly so, and refractory 
to therapy, a 40 percent rating is to be assigned.  If the 
symptoms are episodic, with exacerbations often precipitated 
by environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time, a 20 
percent evaluation is warranted.  A 10 percent rating is 
appropriate for symptoms that require continuous medication 
for control.  38 C.F.R. § 4.71a, Code 5025.

The veteran was afforded a VA examination for her 
fibromyalgia in September 2002.  She reported continued sore, 
aching pain of her joints and hips, hands, elbows, neck, 
shoulders, and chronic migraine headaches.  Her headaches had 
stopped for awhile but returned.  She had occasional joint 
stiffness, muscle weakness, and musculoskeletal pain reported 
on a daily basis, as well as periodic locking of the joints.  
Her symptoms were much worse in cold weather.  On 
examination, there was tenderness to palpation of the 
cervical nodes, with no adenopathy.  She had pain of the 
posterior-anterior shoulder areas, elbows, and bilateral 
hips, the right scapular region, right lumbar region, and 
neck.  Muscle strength was 5/5 of the upper and lower 
extremities.  The current diagnosis was fibromyalgia with 
trigger points identified.  She limited her activity but did 
not allow it to incapacitate her.  The veteran continued to 
perform her activities but had to pace herself.  The 
condition was unresolved.  

VA treatment records dated June 2006 describe the veteran's 
fibromyalgia as stable. 

The veteran underwent an examination for fibromyalgia in May 
2008.  Her claims folder was reviewed by the examiner.  She 
reported that her symptoms were present about 80 percent of 
the time.  She was not sure what precipitated them, and they 
were refractory to therapy.  She complained of all over 
musculoskeletal pain, stiffness, and muscle weakness.  Her 
symptoms were aching of her hips, low back and elbows, neck 
and shoulders.  The examiner opined that the veteran required 
continuous medication for control of her fibromyalgia.  It 
was manifested by widespread musculoskeletal pain but no 
elicited tender points other than those found at the 
sacroiliac joints and attributable to degenerative joint 
disease.  The veteran described some of the exacerbations as 
episodic, which could be triggered by emotional distress.  

The Board finds that the symptoms produced by the veteran's 
fibromyalgia meet the criteria for a 40 percent evaluation.  
The September 2002 VA examiner noted that the symptoms 
occurred daily, and the May 2008 VA examiner reported that 
they were present about 80 percent of the time.   The Board 
believes that this meets the criteria of symptoms that are 
constant or nearly so.  Moreover, the May 2008 examiner 
described the fibromyalgia as refractory to therapy.  The 
only two criteria for a 40 percent evaluation are that the 
symptoms be constant or nearly so, and that they be 
refractory to therapy.  As both these criteria have been met, 
entitlement to an initial 40 percent evaluation for 
fibromyalgia is warranted.  38 C.F.R. § 4.71a, Code 5025.

Entitlement to an evaluation in excess of 40 percent for 
fibromyalgia has been considered.  However, the 40 percent 
evaluation is the highest available under the rating code.  
38 C.F.R. § 4.71a, Code 5025.  Symptoms warranting a higher 
rating under any other criteria are not shown.

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that 
the veteran's fibromyalgia presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral of the case 
to the Director of VA's Compensation and Pension Service, 
under the above-cited regulation, is not required.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Chronic Fatigue

The provisions of 38 C.F.R. § 4.88b, Code 6354 provide 
ratings for Chronic Fatigue Syndrome (CFS).  This code states 
that CFS includes debilitating fatigue, cognitive impairments 
(such as inability to concentrate, forgetfulness, confusion), 
or a combination of other signs and symptoms.  

A 10 percent rating is assigned for signs and symptoms of CFS 
that wax and wane but result in periods of incapacitation of 
at least one but less than two weeks total duration per year 
or the symptoms are controlled by continuous medication.

A 20 percent rating is assigned for signs and symptoms of CFS 
that are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or signs and symptoms that wax and wane, resulting in periods 
of incapacitation of at least two but less than four weeks 
total duration per year.

A 40 percent rating is assigned for signs and symptoms of CFS 
that are nearly constant and restrict routine daily 
activities to 50 to 75 percent of the pre-illness level, or 
the signs and symptoms wax and wane, resulting in periods of 
incapacitation of at least four but less than six weeks total 
duration per year.

A 60 percent rating is assigned for signs and symptoms of CFS 
that are nearly constant and restrict routine daily 
activities to less than 50 percent of the pre-illness level, 
or signs and symptoms that wax and wane, resulting in periods 
of incapacitation of at least six weeks total duration per 
year.

A 100 percent rating is assigned for signs and symptoms of 
CFS that are nearly constant and so severe as to restrict 
routine daily activities almost completely and which may 
occasionally preclude self-care.  A Note to Diagnostic Code 
6354 provides that, for the purpose of rating CFS, the 
condition will be considered incapacitating only while it 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.88b, Code 6354. 

A September 2002 VA examination for chronic fatigue noted 
that the veteran worked but that she would have to lie down 
at the end of the day.  She was no longer able to be active 
in outside activities such as coaching sports for her 
children.  The only periods of incapacitation had occurred 
during her treatment for cancer.  The diagnoses included 
chronic fatigue syndrome. 

January 2003 VA treatment records show that the veteran 
experienced fatigue, which was most likely multifactorial.  

The May 2008 VA examination included a review of the 
veteran's claims folder.  Her chronic fatigue had been 
diagnosed in 1996.  Currently, the veteran complained of 
debilitating fatigue and severe flu-like symptoms such as 
nasal congestion, occasional low grade fever, feelings of 
heaviness, and muscle aches all over.  The veteran reported 
that her fatigue was serious enough to reduce or impair her 
pre-illness average daily activity level to below 50 percent 
of her pre-illness activity for a period of more than six 
months.  The veteran reported headaches approximately three 
times a month.  She reported days in which she was so 
fatigued that she was unable to do adequate hygiene or 
housekeeping.  The veteran worked a full time job but said 
she missed a lot of work due to medical appointments.  There 
were incapacitating episodes but she did not require bed rest 
as ordered by a physician.  The veteran reported waxing and 
waning of cognitive impairment and difficulty remembering 
simple things.  Daily medication was required for control of 
her fatigue.  

The Board finds that the criteria for an evaluation in excess 
of 10 percent for chronic fatigue have not been met.  The 
veteran reported to the May 2008 examiner that her fatigue 
was serious enough to reduce or impair her activity level to 
less than 50 percent of her pre-illness level.  However, the 
Board notes that there is no objective evidence to support 
the veteran's statement in either the examination report or 
the VA treatment records.  Instead, the evidence shows that 
she works on a full time basis and has done so for several 
years.  The veteran denied being ordered to bed rest by a 
physician, which precludes a finding of any incapacitating 
episodes as defined by the rating code.  Therefore, as there 
is no evidence of a period of incapacitation, entitlement to 
an initial evaluation of more than 10 percent is not 
warranted for any portion of the period on appeal.  C.F.R. § 
4.88b, Code 6354.


	(CONTINUED ON NEXT PAGE)





ORDER

The claim for entitlement to service connection for PTSD is 
dismissed. 

Entitlement to service connection for residuals of Persian 
Gulf War Syndrome with exposure to toxins to include Sarin 
and Cyclosarin is denied. 

Entitlement to an initial rating in excess of 70 percent for 
dysthymic disorder is denied. 

Entitlement to an initial rating of 40 percent for 
fibromyalgia is granted, subject to the laws and regulations 
governing the award of monetary benefits. 

Entitlement to an initial rating in excess of 10 percent for 
chronic fatigue is denied. 


			
	RENÉE M. PELLETIER	SHANE A. DURKIN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


